Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10663156. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application no. 16/882,583 is slightly broader in scope with one element “elongate” of substrate being more limiting than that of the claim 1 in the patent granted application no. 16/538,028. Same with claim 8. 
Claim 8 of the instant application maps to the claim 11 and claim 14 which is dependent of claim 11 of the ‘028. 
Claim 14 of the instant application is broader in scope than the scope of claim 16 of the ‘028. 

Instant Application (Application no. ‘583)
Commonly Assigned Patent (Application no. ‘028, patent no. 10663156)
1. A tape light system, comprising: 

an elongate substrate; 



a cutline located between the first lighting element and the second lighting element; 

a contact terminal coupled to the substrate, the contact terminal having a first contact terminal portion positioned on a first side of the cutline and a second contact terminal portion positioned on a second side of the cutline, the first contact terminal portion and the second contact terminal portion positioned on opposite sides of the cutline; and 

a connector interconnecting the first contact terminal portion and the second contact terminal portion.  


an elongate substrate; 

at least one cutline located between a first lighting element and a second lighting element of the set of spaced lighting elements; 
a set of contact terminals mounted on the substrate, the contact terminals having a positive portion positioned across the at least one cutline and a negative portion positioned across the at least one cutline, the positive portion comprising a first positive portion and a second positive portion positioned on opposing sides of the at least one cutline, the negative portion comprising a first negative portion and a second negative portion positioned on opposing sides of the at least one cutline; and 
a connector interconnecting the first positive portion and the second positive portion and interconnecting the first negative portion and the second negative portion.  


an elongate substrate; 

a set of LED lighting elements coupled to the elongate substrate, the set of LED lighting elements comprising a first LED lighting element and a second LED lighting element; 

a cutline located between the first LED lighting element and the second LED lighting element; 



a connector interconnecting the first contact terminal portion and the second contact terminal portion; 

cutting the elongate substrate at the cutline to form a first tape light portion and a second tape light portion; 

connecting the first tape light portion and the second tape light portion with the connector; 

providing an LED driver configured to control the set of LED lighting elements; and 

controlling the set of LED lighting elements using the LED driver.  



a substrate; 
a set of spaced lighting elements positioned on the substrate; 
a cutline located between a first lighting element and a second lighting element of the set of spaced lighting elements; and 
a contact terminal mounted on the substrate, the contact terminal having a positive portion positioned across the at least one cutline and a negative portion positioned across the at least one cutline, the positive portion comprising a first positive portion and a second positive 
cutting the substrate at the cutline to form a first tape light portion and a 32second tape light portion; providing a connector; and 
connecting the first tape light portion and the second tape light portion with the connector.
14. The method of claim 13, further comprising the step of controlling the set of spaced lighting elements using the LED driver.


a substrate; 



a cutline located between the first diode light source and the second diode light source; 

an electrical contact mounted on the substrate, the electrical contact having a first portion and a second portion, the first portion and the second portion positioned on 33Attorney No. 2027-3-CON2 opposing sides of the cutline; 

an electrical connector interconnecting the first portion and the second portion; and 

an LED driver storing a set of multi-channel dim curves comprising a set of control instructions for each of the first diode light source and a second diode light source.  


a substrate; 

a cutline located between a first diode lighting source and a second diode lighting source of the set of spaced diode lighting sources; 
a set of contact terminals mounted on the substrate, the contact terminals having a first portion and a second portion, the first portion and the second portion positioned on opposing sides of the at least one cutline; 
a connector interconnecting the first portion and the second portion; and 
an LED driver comprising a processor, the processor storing a set of multi-channel dim curves, the set of multi-channel dim curves comprising a set of control instructions for each of the first diode lighting source and a second diode lighting source. 



Note: Claim 1 of the instant application no. 16/882,583 is generally broader in scope with one element being more limiting than that of the claim 1 in the patent granted application no. 16/159,404. 

Instant Application (Application no. ‘583)
Commonly Assigned Patent (Application no. ‘404
1. A tape light system, comprising: 

an elongate substrate; 

a set of lighting elements coupled to the elongate substrate, the set of lighting elements comprising a first lighting element and a second lighting element; 

a cutline located between the first lighting element and the second lighting element; 

a contact terminal coupled to the substrate, the contact terminal having a first contact terminal portion positioned on a first side of the cutline and a second contact terminal portion positioned on a second side of the cutline, the first contact terminal portion and the second contact terminal portion positioned on opposite sides of the cutline; and 

a connector interconnecting the first contact terminal portion and the second contact terminal portion.  



an elongate substrate; 

a plurality of spaced lighting elements positioned on the substrate; 

at least one cut line located between a first lighting element and a second light element of the plurality of spaced lighting elements; 

a plurality of contact terminals mounted on the substrate, the contact terminals having a first positive portion positioned on one side of a cut line and a second positive portion positioned on an opposite side of the cut line, and having a first negative portion positioned on one side of a cut line and a second negative portion positioned on an opposite side of the cut line; 

a first connector associated with each of the contact terminals interconnecting the first positive portion and the second positive portion; and 

a second connector associated with each of the contact terminals interconnecting the first negative portion and the second negative portion.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
11/23/2021